Beoadfoot, J.
(dissenting). I must respectfully dissent with the result reached in this case by the majority of the court. The record discloses that the school board requested plaintiff to attend a meeting of the board. We must presume that the object of the meeting was in the interests of the school. Plaintiff first asked that the meeting be adjourned so that he could keep a bowling engagement. He was willing to inconvenience several other persons for a purpose not connected with the school. The meeting was adjourned to accommodate him. Pie then learned unofficially from a single member of the board that one subject to be discussed did not meet with his approval. He immediately used abusive language toward the individual member of the board and made highly disrespectful remarks about the entire board. He then quarreled with the principal of the school and made further disrespectful remarks about the board, all before the time of the adjourned meeting which he refused to attend. In my opinion, the refusal to attend the meeting constituted a refusal *321to accede to a reasonable request by his employer and that is insubordination. It further appears to me that, in view of plaintiff’s attitude, other difficulties were bound to occur during the balance of the term which would necessarily have been detrimental to the school and the students. In my opinion the school board was entirely justified in terminating plaintiffs contract.
I am authorized to state that Mr. Justice Brown concurs in this dissent.